Beok, J.,
dissenting. — In Kesee v. The C. & N. W. R. Co., 30 Iowa, 78, two witnesses testified to facts which rendered impossible an act testified to by one witness introduced by the other party, and it was proposed to introduce two more witnesses to the facts testified to by the two who had given their evidence. The court below refused to hear the witnesses offered, on the ground that the evidence would lead to an unnecessary consumption of time. In Bays v. Herring, 51 Iowa, 286, the nisi jgriuscourt refused to hear the testimony' of more than seven witnesses to inxpeach the reputation of a *249witness giving evidence in the case. It does not appear that any testimony was given in support of his reputation. The ruling in each case was sustained by this court. It cannot be doubted that the courts possess the power to arrest the introduction of testimony upon trials in proper cases.
There is no rule of the law arbitrarily limiting the number of witnesses which may be introduced in support of any issue, nor do the courts possess authority to adopt such a rule. The power to limit the number of witnesses can only be exercised to attain the ends of justice and prevent unreasonable delay by the unnecessary multiplication of proof. It may be exercised too in cases where it is apparent that the further introduction of evidence will throw no additional light upon the issues and will not serve to strengthen either side of the case.
■ The parties relied at the trial almost exclusively upon the opinions of witnesses as to the damage sustained by plaintiff in the appropriation of the land. It is very plain that the jury would be, as they ought to be, guided to a verdict by the number of the witnesses as well as their credibility and knowledge of the value of the land. If five equally credible and intelligent witnesses on each side should make contradict tory statements, to satisfy the minds of the jurors other witnesses, if they may be found, ought to be introduced. It is no argument in support of the court’s rulings to urge that the number of witnesses in this case could have been indefinitely increased, and that in the absence of the restriction great delay and expense would have been incurred. Courts and juries are provided by the law to administer justice though it may require time and great outlay of money. And it would have been time enough, for the court below to exercise its power when it became really apparent that it was demanded by justice. Surely it cannot be said that five witnesses on a side is the precise limit which time and economy will prescribe for the trial of an issue which mainly depends upon the opinions of witnesses in regard to the value of city property. The parties could have shown the prices *250of actual sales of property in the vicinity of the land in question tó establish its value. It is very plain that many witnesses may have been required to prove such sales.
Rut it may be said that the case had before been tried and the court was informed of the character of the evidence about to be offered. The court was informed of the nature of the evidence used upon the former trial. But the parties were not restricted to the same testimony in the second trial, nor were they required to advise the court of the character of the evidence they were about to offer.
Another thought supports the conclusion I have above expressed. The jury were required to base their finding as to their value of the property largely upon the opinions of witnesses. The parties being limited to five witnesses each, would select those entertaining the most extreme opinions in favor of the respective parties. A fair estimate of the value of the property is not attainable by considering alone the opinions of witnesses holding extreme views relating thereto. By permitting many to testify the jury would have had before them, it is probable, the testimony of persons less extravagant in their opinions as to the merits of the claims on either side of the case. They would have been aided thereby to find a true verdict.
Mr. Justice Adams concurs in this dissent and unites with me in the opinion that the judgment of this District Court ought to be reversed for error in limiting the number of witnesses of plaintiff to be examined upon the issue as to the value of the property.